DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-19 and 22 in the reply filed on May 15, 2022 is acknowledged.
Claims 20, 21, 23, and 24 are rejoined herein as the elected invention is deemed free of prior art.
Claims 1-19 and 22 are allowable. The restriction requirement between Groups I and II, as set forth in the Office action mailed on November 15, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of November 15, 2021 is withdrawn.  Claims 20, 21, 23, and 24 are, directed to the methods of using the elected product of Group I are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Information Disclosure Statement
The IDS received on February 26, 2019; April 1, 2020; May 18, 2020; June 19, 2021; November 17, 2021; and April 7, 2022 are proper and are being considered by the Examiner.
Drawings
The drawings received on January 24, 2018 are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 23, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is indefinite because it is unclear how step c) can be repeated for the following reasons.  Claim 21 depends from claim 20.
Claim 20 recites the step of: a) inserting a swab tip into the sample extraction container; b) pushing the swab tip through the squeezing structure and into the liquid medium; c) sliding the lid along the swab shaft and closing the lid, thereby forming an air tight seal between the swab shaft and the sample extraction container; d) pulling the swab tip out until the stopper makes contact with the inside of the lid; and connecting the sample extraction device to an inlet on a microfluidic device.
Claim 21 recites that steps c) and d) are repeated one or more times.  However, step c) results in the sliding of the lid along the swab shaft and closing the lid and forming an air tight seal followed by step d) of pulling the swab tip out until the stopper makes contact with the inside of the lid.  It is unclear how closing and forming an air tight seal of can be repeated one or more times when the lid is already closed and forms a seal upon completion of its first iteration of step c).
Claim 23 recites the phrase, “lid of the sample extraction container”.
There is insufficient antecedent basis for this limitation in the claim because the extraction container is not recited previously as having a lid.  For the purpose of prosecution, the phrase has been construed to mean, “lid of the sample extraction device”.
Claim 24 is indefinite by way of its dependency on claim 23.
Conclusion
	The claims are free of prior art.  The prior art does not motivate one of ordinary skill in the art to combine the various teachings pertaining to sample collection device so as to arrive at the claimed invention for the reasons that follow.
	The instantly claimed sample extraction device requires that the device comprise a swab shaft comprising a first end, a stopper and a second end, and a lid attached to the first end of the first end of the swab shaft, wherein the lid is slidable along the swab shaft and a crush O-ring on the inside of the lid.
	There are various prior art known means of collecting samples.  

    PNG
    media_image1.png
    940
    277
    media_image1.png
    Greyscale
	For example, Skiffington et al. (US 2008/0206740 A1, published August 28, 2008) teach a sample collection device, wherein the device comprises the following structure (from Figure 7):
The artisans teach that the element 31 is a cap which comprises a bore through which the shaft (element 19) of the swab is placed.  However, the structure 31 and the cap is fixed with the shaft of the swab and therefore, is not slidable along the swab shaft.
	The movement of the swab and its shaft is produced by the downward movement of the cap structure (element 11), wherein the downward movement of the swab/shaft is possible because the swab shaft is immobilized with the capture structure.  If the structure were to be modified to be slidable along the shaft, then the swab would not be capable of moving downward so as to reach the reagent area found in element 31.  Therefore, one of ordinary skill in the art would not have been motivated to take the teachings of Skiffington et al. and modify it to the claimed invention as doing so would render the device of Skiffington et al. inoperable.
In addition, while the reagent area found in element 31 comprises chemical reagents for sample treatment, the artisans do not teach that the reagent area comprise a squeezing structure wherein this structure comprises an opening smaller than the swab tip.  The structure produced on Figure 26, element 26, is not considered a structure comprising an opening smaller than the swab tip because the element 26 is a seal which becomes broken by the swab tip as the swab/shaft is depressed downward.  While the swab tip may be “squeezed” during the process of swab tip depressed against the seal, the swab tip would not be subject to squeezing effect once the seal is broken.  


    PNG
    media_image2.png
    1094
    591
    media_image2.png
    Greyscale
Similarly, Rosman et al. (WO 2005/071388 A1, published August 2005) teach a similar device comprising a swab, swab shaft, a cap for collecting and processing the collected sample (see reproduced Figure 4, below):
As shown, the device comprises a swab tip (23) which has a shaft (24), and a catch structure (25) and (6) above connected to the shaft.
However, catch 25 is not slidable along the shaft (24), and is fixed to the structure form with catch (25) and the holder (6) (“holder 6 is equipped with catch 25 that serves as an engagement portion for engaging open end of the tubular body 4 … catch 25 holds the sample element 5 with the swab 23 inside the wall 18 … the catch 25 prevents the swab 23 from unintentionally moving downward…).  When the swab tip and shaft is to be moved downward, the catch structure 25 allows the swab to be depressed along with the holder (6), but the swab shaft does not slide along the holder which comprises a through-hole.

    PNG
    media_image3.png
    831
    667
    media_image3.png
    Greyscale
Lastly, Mosher et al. (US 2005/0272113 A1, published December 8, 2005) teach a device comprising a swab shaft, a first end and a second end, a lit attached to the first end of the swab shaft, wherein the lid is slidable along the swab shaft, a swab tip at the second end of the lid, and a sample container comprising a liquid medium (see below Figures 3A and B):
The shaft of the swab is slid downward through the bore in the middle of the cap structure (7) until the swab reaches the bottom where reagent formula (13) is disposed:
“container 1 with swab 14 slid so tip 15 is in contact with the indicating formula 13.  Swab 14 is advanced by pushing shaft 16 through hole 9 until tip 15 is stopped by the bottom well 6 … and mixing of the biological sample contained on tip 15 and reagent formula 13” (section [0037])
Mosher et al., however do not teach or suggest that the swab tip comprise a stopper, or a sample extraction container comprising a squeezing structure.  The artisans are also silent in providing any form of sealing means around the hole through which the shaft slides.
There is no legal motivation to combine the cap structure of Mosher et al. with the teachings of Skiffington et al. or Rosman et al. because the mechanism by which the tip is depressed is non-combinable nor is there a motivation/advantage to do so.  In order to implement the slidable cap and swab shaft means of Mosher et al. in to the device of Skiffington et al. and/or Rosman et al. would require redesign of the device of these artisans because the cap structure of Skiffington and Rosman provided both the seal and the ability to push the swab tip into the sample extraction container containing a liquid medium.  There would be no reason to take the design of Skiffington and Rosman and employ the structure of Mosher et al. therefore.
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        June 15, 2022
/YJK/